MEMORANDUM **
Roza Atoyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the decision of an immigra*748tion judge (“IJ”) denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We lack jurisdiction over Atoyan’s contentions regarding her eligibility for relief from removal because she did not exhaust them with the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). We have jurisdiction over the remainder of Atoyan’s appeal under 8 U.S.C. § 1252. We deny the petition in part, and dismiss in part.
Atoyan’s contention that the BIA’s summary affirmance procedure was inconsistent with due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), the petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.